Citation Nr: 1242892	
Decision Date: 12/14/12    Archive Date: 12/20/12

DOCKET NO.  09-17 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a compensable disability rating for service-connected folliculitis, claimed as cutaneous leishmaniasis.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Purdum, Counsel





INTRODUCTION

The Veteran had active service from November 1979 to November 1982.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which denied a compensable rating for folliculitis, claimed as cutaneous leishmaniasis. 

The Board remanded this case for additional development in October 2010.  Most recently, in February 2012, the Board remanded this case for additional development.  The file has now been returned to the Board for further consideration.


FINDING OF FACT

During the entire appellate period, the Veteran's service-connected folliculitis, claimed as cutaneous leishmaniasis, has encompassed at least 5 percent, but less than 20 percent of the entire body. 


CONCLUSION OF LAW

The schedular criteria for a disability rating of 10 percent, but not higher, for service-connected folliculitis, claimed as cutaneous leishmaniasis, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.20, 4.21, 4.27 (2012), 4.118, Diagnostic Codes (DCs) 7800, 7801-7805, 7806, 7808, 7831 (2008). 





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2012).  

The notice required by the VCAA can be divided into three elements.  Specifically, VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  The United States Court of Appeals for Veterans Claims (Court) has held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112   (2004) (Pelegrini II).

According to prior case law, adequate notice for an increased compensation claim also required, at a minimum, that VA notify a claimant that to substantiate his claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the claimed condition, to include the effect that worsening has on his employability and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Also, if the Diagnostic Code under which the claimant was rated contained certain criteria such as a specific measurement or test result necessary to achieve a higher rating, VA was required to provide at least general notice of that requirement to the claimant.  The claimant was also to be notified of the process by which a disability rating is determined.  Vazquez, supra. 

However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) subsequently vacated and remanded the Vazquez decision by the Court.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Specifically, the Federal Circuit held that only "generic notice" in response to the particular type of claim is required under 38 U.S.C.A. § 5103(a), rather than "Veteran-specific" notice.  Id.  With respect to a claim for an increased rating, such notice does not need to inform the claimant of the need to submit evidence concerning the effect of a service-connected disability on his or her "daily life" because only the average loss of earning capacity, and not impact on daily life, is subject to compensation under 38 U.S.C. § 1155.  Accordingly, the Federal Circuit vacated the earlier decision insofar as it requires VA to notify a Veteran of alternative diagnostic codes or potential "daily life" evidence.  Id.  

In correspondence dated in August 2007, sent prior to the initial unfavorable March 2008 decision, the RO provided notice to the Veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Specifically, the RO notified the Veteran of information and evidence necessary to substantiate the present claim, to include descriptions of the information and evidence that VA would seek to provide, and that which the Veteran was expected to provide.  The August 2007 correspondence also provided notice to the Veteran how a disability is rated, including the degree and effective date of a disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Accordingly, the Board finds that VA has satisfied its duty to notify in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), as well as Vazquez-Flores v. Shinseki and related decisions. 

VA has also done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R.       § 3.159(c).  All identified and available post-service treatment records have been associated with the claims file.  In a September 2007 VA Form 21-4142, Authorization and Consent to Release Information to VA, the Veteran identified a Dr. Boghossian as a source of relevant private treatment records.  Two attempts by VA, in October 2007 and December 2007, to obtain such records were unsuccessful.  The Veteran was informed of such in a December 2007 letter, to which he responded, later in December 2007, that the named doctor may not cooperate.  

Further, by the February 2012 Board remand, the Board directed the Appeals Management Center (AMC) to obtain and associate with the claims file the Veteran's VA treatment records from the VA facility in East Orange, New Jersey, dated from 2006 to the present.  However, records dated earlier than August 2007 were not located.  The AMC sent the Veteran a letter in September 2012 informing him of such unavailability and advising him that he may supplement the record with copies of his records, and issued a Formal Finding of Unavailability as to the balance of the records in October 2012.

The Court has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of this Veteran's claim has been undertaken with this heightened duty in mind.  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant).

The Veteran has been medically evaluated in conjunction with his claim on two occasions during the appellate period, in August 2007 and January 2011.  The resulting medical opinions are considered adequate for rating purposes as they are based on consideration of the Veteran's prior medical history and describe the relevant disability in sufficient detail to enable the Board to reach a fully informed decision.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The duty to assist has been fulfilled. 

Additionally, the Board finds there has been substantial compliance with its February 2012 remand directives.  The Board notes that the Court has recently held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.)  The record indicates that the AMC, as described above, attempted to obtain and associate with the Veteran's claim file his VA treatment records from the VA facility in East Orange, New Jersey, dated from 2006 to the present.  A Formal Finding of Unavailability was issued for such records dated prior to August 2007 and the Veteran was properly notified.  The Board left to the AMC's discretion if any additional evidence added to the record indicated the need for an additional VA examination, and the AMC determined that no such examination was required.  The AMC later issued a Supplemental Statement of the Case in October 2012.  Thus, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claim based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2012).

Increased Disability Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

The Veteran's entire history is reviewed when assigning a disability evaluation per 38 C.F.R. § 4.1.  However, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  That is to say, the Board must consider whether there have been times when the disability has been more severe than at others, and rate it accordingly. 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability. Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 
As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

Service connection for folliculitis, claimed as cutaneous leishmaniasis, was granted by a January 1993 rating decision, and such was assigned an initial noncompensable disability rating, effective June 16, 1992.  The Veteran did not file a notice of disagreement with the January 1993 rating decision and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156(b) (2012); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the January 1993 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1105 (2012).  

The issue on appeal arises from a claim for an increased disability rating received on June 7, 2007.  Thus, the relevant temporal focus for adjudicating the level of disability of an increased rating claim is from the time period one year before the claim was filed; in this case, June 7, 2006, until VA makes a final decision on the claim.  See Hart, supra; 38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R.               § 3.400(o)(2) (2012). 

During the pendency of the appeal, the applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended effective October 2008.  However, the October 2008 revisions are only applicable to applications for benefits received by the VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  As the Veteran filed his claim in June 2007, only the pre-October 2008 version of the schedular criteria is applicable.  The Veteran here did not specifically request consideration under the new provisions. 

The Veteran's service-connected skin disability, folliculitis, claimed as cutaneous leishmaniasis, is rated under DCs 7899-7806.  There is no DC specific to folliculitis.  The RO thus assigned DC 7899 pursuant to 38 C.F.R. § 4.27, which provides that unlisted disabilities requiring rating by analogy will be coded first by the numbers of the most closely related body part and "99."  See 38 C.F.R. § 4.20.  Cutaneous leishmaniasis, contemplated by DC 7808, provides that Old World leishmaniasis (cutaneous, Oriental sore) is rated as disfigurement of the head, face, or neck, contemplated by DC 7800; scars other than the head, face, or neck, contemplated by DCs 7801-7805; or dermatitis or eczema, contemplated by DC 7806.  38 C.F.R. § 4.118, DCs 7800, 7801-7805, 7806, 7808.  The RO, based on the Veteran's symptomatology, determined that the most closely analogous criteria are DC 7806, contemplating dermatitis or eczema.  38 C.F.R. § 4.118, DC 7806.

The remaining diagnostic codes for skin disabilities are not more appropriate because the facts of the case do not support their application.  Thus, the Board need not consider the diagnostic criteria contemplating:  American leishmaniasis, mucocutaneous, espundia; discoid lupus erythematosus or subacute cutaneous lupus erythematosus; tuberculosis luposa; dermatophytosis; bullous disorders; psoriasis; exfoliative dermatitis; malignant or benign skin neoplasms; infections of the skin not listed elsewhere, including bacterial, fungal, viral, treponemal and parasitic diseases; cutaneous manifestations of collagen-vascular diseases not listed elsewhere; papulosquamous disorders not listed elsewhere; vitiligo; diseases of keratinization; urticaria; primary cutaneous vasculitis; multiforme erythema, toxic epidermal necrolysis; acne; chloracne; scarring alopecia affecting the scalp; hyperhidrosis; and malignant melanoma.  38 C.F.R. § 4.118, DCs 7807, 7809, 7811, 7813, 7815, 7816-7830, 7832, 7833 (2008).  

The Board now turns to the lay and medical evidence of record.  

Private treatment records dated in February 2007 indicate that the Veteran complained that he was gargling with peroxide to treat a sore throat and vomited white sputum which he felt looked like maggots.  Physical examination was silent for any skin abnormality and there were no maggots observed.

Private treatment records dated in March 2007 indicate that the Veteran complained of various rashes, joint pain, and worms in his mouth and nose.  Nasal mucosa biopsy was silent for leishmaniasis; however serological studies revealed an abnormal result later described as consistent with leishmaniasis.  He presented with spots of sudden alopecia of the legs, old scars, crusted knees, and a swollen scrotum.  An illegible notation appears to describe the Veteran's abdomen.  At discharge, his primary diagnosis was dermatitis and generalized arthralgias, and his secondary diagnosis was status-post leishmania infestation.  

In an undated letter from the Veteran's private physician, accompanying his March 2007 private treatment records, the physician reported that he saw the Veteran in March 2007 with acute cutaneous leishmaniasis, covering 5-10 percent of the skin surface, including his knees, scrotum, and abdominal wall, witnessed by two physicians; without involvement of the joints.

On VA examination in August 2007, the Veteran reported his 1980 history of cutaneous blisters and an erythematous rash of the lower extremities, diagnosed as folliculitis.  He reported that such had resolved, with no further recurrence.  He described his March 2007 hospitalization and denied being treated in the past 12 months with topical medications for folliculitis.  Physical examination was silent for any active lesions, and the examiner reported that zero percent of the body's surface area was involved.  The Veteran was diagnosed with folliculitis without active involvement, without functional impairment.   

Private treatment records dated in November 2007 indicate that the Veteran appeared for a follow-up appointment for leishmaniana, and his physician reported no recurrence, with apparent remission.

On VA examination in January 2011, the Veteran again reported his 1980 symptoms and treatment.  He reported that since onset, his condition has been intermittent.  He denied functional impairment or active treatment.  Physical examination was silent for active folliculitis or ulcerating lesions.  On the back, there were 2 small circular scars on the right side of the lumbar area, well-healed, superficial, slightly hyperpigmented, and 1.25 centimeters each.  There was no deep tissue involvement, soft tissue adherence, convexity or concavity, skin breakdown or tissue loss, disfigurement, tenderness to palpation, or restriction of movement.  The Veteran was diagnosed with history of leishmaniasis with folliculitis, without active lesions, residuals, or active infection.  

The Board notes here that the January 2011 VA examination report appears to contain a typographical error.  The examiner recorded that the Veteran reported recent hospitalization in 2010, with antimicrobial treatment in the past 12 months.  However, the accompanying details, as reported on VA examination in August 2007 and reported again here, are identical to those recorded in the March 2007 private treatment records detailing the Veteran's hospitalization at that time.  Significantly, when asked, by an October 2010 letter from the AMC, to identify any treatment since November 2007; the Veteran, in a December 2010 telephone call with VA, reported that he had been hospitalized about 4 years prior and when informed that VA sought information and evidence in support of his claim, but had not received it, he reported that he had not had much, if any, treatment.  The Veteran has not asserted, nor provided VA information relevant to a 2010 hospitalization.  

In a January 2012 statement, the Veteran described his in-service symptoms and reported that he had lived for 27 years with puss-filled sores that came and went.  He reported that he had to wear long-sleeved shirts in the summer and could not go swimming at public beaches or pools because of the looks he would get from other people.  He reported that a female companion left him because she thought his sores were contagious.  He asserted that he had experienced pain, suffering, and embarrassment. 

The Board now turns to an analysis of the relevant diagnostic criteria.

As discussed above, DC 7806, contemplating cutaneous leishmaniasis, provides that Old World leishmaniasis (cutaneous, Oriental sore) is rated as disfigurement of the head, face, or neck, contemplated by DC 7800; scars other than the head, face, or neck, contemplated by DCs 7801-7805; or dermatitis or eczema, contemplated by DC 7806.  38 C.F.R. § 4.118, DC 7808.
The facts of the case do not support further consideration of whether DC 7800, regardless of its requirements, may serve as a basis for an increased disability rating.  There is no evidence, lay or medical, that the Veteran's skin disability is manifested by any disfigurement of the head, face, or neck.  Thus, the Board finds that DC 7800 may not serve as a basis for an increased disability rating in the present case.  38 C.F.R. § 4.118, DC 7800.

Under DC 7801, which governs scars, other than the head, face, or neck, that are deep or cause limited motion, a 10 percent disability rating is assignable when the area or areas exceed six square inches (39 square centimeters).  A 20 percent disability rating is assignable when the area or areas exceed 12 square inches (77 square centimeters). 38 C.F.R. § 4.118, DC 7801.  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25 of this part.  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7801, Note (1), (2).  Under DC 7802, which governs scars other than the head, face, or neck, that are superficial and do not cause limited motion, a 10 percent disability rating is assignable for area or areas of 144 square inches (929 square centimeters) or greater.  38 C.F.R. § 4.118, DC 7802.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7802, Note (1), (2).  

Under DC 7803, a 10 percent disability rating is assignable for scars that are superficial and unstable.  38 C.F.R. § 4.118, DC 7803.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  A superficial scar is one not associated with underlying soft tissue damage.  Under DC 7804, a 10 percent disability rating is assignable for scars that are superficial and painful on examination.  38 C.F.R. § 4.118, DC 7804.  Under DC 7805, other types of scars will be rated based on limitation of function of affected part.  38 C.F.R.       § 4.118, DC 7805. 

While the Veteran's March 2007 private treatment records indicate that he presented with old scars, and on VA examination in January 2011, he presented with 2 scars to the right of the lumbar spine; such are not described as deep, causing limited motion or limited function, unstable, encompassing an area or areas of 144 square inches or greater, or painful.  At no time during the appellate period has the Veteran offered lay evidence of painful scars or scars that limit his motion or function of any affected part.  38 C.F.R. § 4.118, DCs 7801-7805.  Thus, the Board finds that DCs 7801-7805 may not serve as bases for an increased disability rating in the present case.  

Under DC 7806, contemplating dermatitis or eczema, a noncompensable disability rating is assignable when less than 5 percent of the entire body or less than 5 percent of exposed areas are affected, and; no more than topical therapy has been required during the past 12-month period.  A 10 percent disability rating is assignable when at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past 12-month period.  A 30 percent disability rating is assignable when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent disability rating is assignable when more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past 12-month period.  38 C.F.R. § 4.118, DC 7806. 

As the Veteran's private physician reported, in his undated letter accompanying the Veteran's March 2007 private treatment records, that he saw the Veteran in March 2007 with acute cutaneous leishmaniasis, covering 5-10 percent of the skin surface, including his knees, scrotum, and abdominal wall, the Board finds that, during the entire appellate period, the Veteran's service-connected folliculitis, claimed as cutaneous leishmaniasis, warrants a 10 percent disability rating under DC 7806.   

While VA examiners, in August 2007 and January 2011, did not find such symptomatology, the very nature of a skin disability requires the Board to acknowledge that periodic resolution is possible.  While the Veteran, on VA examination in August 2007, reports that his 1980 lesions had resolved, with no further recurrence; he also complained of various intermittent rashes on VA examination in January 2011, and in his January 2012 statement, complained of embarrassing sores that came and went for the last 27 years.  The Veteran is competent to report a long history of intermittent rashes, and there is no evidence that he is not credible.  Layno, 6 Vet. App. 465, at 470.

As to whether DC 7806 may serve as a basis for a disability rating in excess of 10 percent, the Board finds that it does not.  There is no evidence that his skin disability affects at least 20 percent of his entire body or 20 percent of the exposed areas are affected, or that he required systemic therapy such as corticosteroids or other immunosuppressive drugs for at least a total duration of six weeks or more, but not constantly, during the past 12-month period, as is required by DC 7806 for at least a 30 percent disability rating.  38 C.F.R. § 4.118, DC 7806. 

The Board notes that the Veteran's March 2007 private treatment records indicated that the Veteran also presented with alopecia.  However, service connection has not been established for this disorder.  Further, even if this were determined to be a manifestation of the Veteran's service-connected skin disability, DC 7831 (criteria for alopecia areata) provides one compensable disability rating, a maximum 10 percent disability rating for loss of all body hair.  There is no evidence of a loss of all body hair due to the Veteran's service-connected disability.  38 C.F.R. § 4.118, DC 7831. 

The Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson, 12 Vet. App. 119; Hart, 21 Vet. App. 505.  Indeed, based on the forgoing, the weight of the evidence demonstrates that during the entire appellate period, the Veteran's service-connected folliculitis, claimed as cutaneous leishmaniasis, warrants a 10 percent rating, and no more.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R.                § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating:  (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's symptomatology.  The most probative evidence is silent for any symptoms beyond that of rashes or outbreaks, and such are specifically contemplated by the rating criteria.  While the Veteran reported vomiting maggots on two occasions, in February 2007 and March 2007, clinical findings at that time were silent for the same.  The Veteran is competent to report that he vomited material he believed looked like maggots.  Layno, 6 Vet. App. 465, at 470.  However, the report that no maggots were found in the material examined in February 2007, and the results of nasal biopsy in March 2007 revealing no abnormalities, are more probative than the Veteran's competent and credible statements as to what he observed.  The medical statements were based on greater medical knowledge and experience, specifically, clinical observation and testing.  Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted.

Lastly, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the held that a claim of entitlement to a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the Board finds that a claim for a TDIU is not raised by the record as the evidence of record fails to show that the Veteran is unemployable.  In this regard, at the time of the Veteran's January 2011 VA examination, he reported that he was involved in construction.  He has not asserted at any time during the appellate period, nor is there any indication, that his service-connected folliculitis, claimed as cutaneous leishmaniasis, precludes employment.  Therefore, the Board finds that no further consideration of a TDIU is warranted. 


ORDER

A disability rating of 10 percent for service-connected folliculitis, claimed as cutaneous leishmaniasis, is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
S.L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


